Case 2:15-cr-00198-GMN-NJK Document 282-1 Filed 04/04/19 Page 1 of 20




          EXHIBIT “A”




          EXHIBIT “A”
Case 2:15-cr-00198-GMN-NJK Document 282-1 Filed 04/04/19 Page 2 of 20
Case 2:15-cr-00198-GMN-NJK Document 282-1 Filed 04/04/19 Page 3 of 20
Case 2:15-cr-00198-GMN-NJK Document 282-1 Filed 04/04/19 Page 4 of 20
Case 2:15-cr-00198-GMN-NJK Document 282-1 Filed 04/04/19 Page 5 of 20




           EXHIBIT “B”




           EXHIBIT “B”
Case 2:15-cr-00198-GMN-NJK Document 282-1 Filed 04/04/19 Page 6 of 20
Case 2:15-cr-00198-GMN-NJK Document 282-1 Filed 04/04/19 Page 7 of 20
     Case 2:15-cr-00198-GMN-NJK Document 282-1 Filed 04/04/19 Page 8 of 20




                EXHIBIT “C”



Redacted by FPD for Personal Identifiers




                EXHIBIT “C”
 Case 2:15-cr-00198-GMN-NJK Document 282-1 Filed 04/04/19 Page 9 of 20



February 6, 2019


Honorable Judge Navarro
Federal Court

Dear Judge Navaroo,

My name is Andrea Fujinaga and I am writing to you on behalf of Edwin
Y. Fujinaga who I have known for fifty five years, thirty one of those as
his wife and mother of his three children. I hope that this letter allows
you to see another side of Ed.

As is with many marriages, there were both good and difficult times .
We worked hard to better ourselves and our relationship out of love
and the mutual desire to raise our children in a healthy and loving
home.

As a father, Ed was committed to providing our children with the best
education possible. He encouraged and supported their educational
goals and extra curricular activities by sharing in chauffeuring duties,
coaching Little League, attending games and of course, participating in
the post game potlucks. Today they are all adults living productive and
purposeful lives.

Outward appearances often don't show you who a person truly is. For
as long as I have known him, Ed has smiled little, frowned a lot and took
pride in being perceived as stoic, like a samurai. His actions were in
contrast to his outward appearance. While working for a bank as an
appraiser, a part of his job was to inspect the bank's collateral, mainly
residential homes. On one of these inspections he met a homeowner
who was elderly and lived very frugally. Ed bought him lunch that day
and continued to do so whenever his job took him to that area of the
island. It was always lunch and a few moments of what we islanders call
"talking story." He has always had great compassion and respect for
seniors and a great love for animals. Injured , sick or abandoned
animals always received whatever care he was able to provide. Walking
and playing with his dogs made him happy.
 Case 2:15-cr-00198-GMN-NJK Document 282-1 Filed 04/04/19 Page 10 of 20



Although our divorce was acrimonious with many mean and hurtful
words exchanged, I can truthfully, without doubt or hesitation say that
Ed would never intentionally create and build a business to defraud
people. He is a decent person.

Thank you for your time.

Sincerely,

(~J            -},~6"
                  l..,




Andrea Fujinaga

Honolulu, HI
                                  Case 2:15-cr-00198-GMN-NJK Document 282-1 Filed 04/04/19 Page 11 of 20




    \\A\.,\          c·\,\c\
                       \'.,l,     c'ktv'\1;/\5'~0'                          P\              \ cir,         /_: 'l~      l\.  {fc- G-''\\ [' <I\       ~ut                            clo          r~
                                                                                                                                                                                                 \VV\C-IA../l\)C-i-
    ~ \ r\

  s y'V\, \\{/          Jn           \.\S            fau.                  Vv     he.,,                ~                <"'1 H~.-,cl--r c\                \,'v\J i1~-11.:lut'1. \-i c., fu.v-1 1vec\1 cJ
   Sc\,~,:;\
                     \v V\.,eV\          i'V\   J      Vv\ vM                    AV\ t\              ti. I\. [{           1:)ut              r:A \Vl/YU cl                    ~vt,,, i;;.       Ctn         vtclu.u-          lt\.; \   t\
                                    \\           C(~ VV\,(.          ('1   S:.         {!              iJl uc-fc              t t n cl           tl -~-       tv I   t'7         l<V"l e1   n::; ,/       1vzi ri( ..'>   ,     1h£ ft/
                                                                                                                     ch ctr"',)'     1
                                                                                                                             ..:..·/ l\                            l~qv1
                                                                                                         ,~  v
                                                                                                         '-,....                               l"q-, (' j              11       L
                                                                                                                                                                               ·KC \ I~                   \\·1   tt    ,
                                                                                                                                                                                                                 ilt..L.---' "'A v.
                                                                                                                                                                                                                             •v<lr
 Vv1:X(       c'I.          \C\
 \J\ \,~ c\.6 £.A s                \c11,\ '? i 'r\1 ':,f,.    t"\ vu:{                      fl V-'>      (!VI /'\ \           ~ -c I f1 tj C,, .:, h <-p...:.:.             r O/: _         l1 i IV.        h· Li...:,
V 0/l)           ',"' Y\,Cvi,
                                      V\,l-,         YlS-C4 t\-fd.                          --..L          ~Ao\                 \.e5<;          U·,,~ct                    \.v\1h            ~V\
                                                                                                                                                                                                   J
                                                                                                                                                                                                           ..lc;cc\
                                                                                                                                                                                                          C\,
                                                                                                                                                                                                                          r-._h-,_
                                                                                                                                                                                                                              d\C.   r-


 -~          (:\ \'\.1_.·,/LL-         tl\ "'-(\        ). IA.v\ V\.       .J \Y\ J                       \1,1\ \ YI i\'l-      6 "¥-c•: V3,.                ,i_     <Oi. v\          .S,{,lj          -\\·\ u'--uf 1     'i'\.0.1'
,,v\~k_          \          vv{.v,,             \I.Jw'"l'-'.J"-                  t\_        V'c'V1             0\1      (ti,\c.c.__t-\             -\ \~\11.z.A        \\.\       \'V)J          \,(c C\U,viv~
1\\ US(_,                   tt. ~ , 'N'- V\             c-\_ I\ c\               ,v 1,1 .S            h-cv(/              ti)
                     \.,~
                                                 j                                                                                       ;   \..tf f'Ci'1-         \\AL        ·-h I\/-\ lr\C I f'1 lj ('\ vv/
                      Case 2:15-cr-00198-GMN-NJK Document 282-1 Filed 04/04/19 Page 12 of 20
                                                  ~yl-\,V"C,                   --fl'\I'l + \J ,('l t\ ~1,. HY                 I..L                             ;'J\ \Ac,\                           i•\/Cj,L..,


                                                  (i\ VV'\               h \ V•(,'t     j 5 c:_ryVA h:::, D,;\,\ A v, ,e\                                             ti. ,r"'\,.Lhc\

                                          \S          'v'VI '-'\
                                                             j                 \,,, ·' V✓'
                                                                                       \~             \\,v'I-\                  \ \/\ \_)            '<:'.,,~,I;"'"            "'x"\/ \/'(
                                                                                                                                                                                  lj '
                                                                                                                                                                                               _5         Ll,
                                                                                                                                                                                                          \j
                                                                                                                                                                                                            ' (_, \A.            $ C, VvuZ._                \V\ 5 \ ~,,(_,'\. '"t
       \ (\ \-Z,                          IV\f'l\/\                      1~Vl~               \'>        Vv,~J            At>'\c\.                        \      ('\L'•1 ·.\-             V-\J\PvV               ·~                    Spe,,f1cs                        <>.{

  \V\     l~
                    rlMc\          S           C'ri.'7(;·            I         OV\\J               vV\,dt~               /   \,t>           '.xC:Yl                IV\      k~ fe<pc1-'S. 'c:.\/\ovv, ¼.) h0'V
 \V\)              cl11   c\ fcc(,.,,                          0\ btJ1,\~               ~ ~, 1 ~"-')->             \1 \'..,.-L       ~,.r,v:\                \,\,,VV'\c    I
                                                                                                                                                                             re"' peccf-" IA"'- ~I f\ c t ,Ji _s \" n,.; 11 ~,-}
                                                                                                                                                                                                           1


 -~~                ,i:-z,\,V\·1 \0j           \/\   {\.'f\f\..l.,       )        l.          (~~;) :,,e,_.         ~)               oC     i. \. C:v-----               r.,.., h i-       'flA---i,      c-l, h      c\         VV'C',."\ +-              \ V\. +z,
  t\, 1 ,:._            v'C-1'7    \'t,\A.r[.,,          1/V ·, \    \r,          ,h
                                                                                   1\1'/              \ ,, h:'•l''\ \, (,,n,                    \·,_.,        cl,,)         \.A    rQ'I\, -.J \,, j                'h, J                  \ \.-,_v' (" ..:,h: ,'S.,

  ·re..         '""" /I~         "''·\IL,,            WI.title...                 VV\, I    S\--.n "-·U          I✓.,    l'\ .\             \_)(     \"'h {-., ?J.-                   vv\,,,f'- ·\-             \,\..Q.,       s V\., "'-~ t-
                                                                                                                                                                                                                                 \

   Vo""\\h,,)           ~v-\                 \S                 V ··'rt, \,v?r- \\.,;:,
                                                                     \,-'I.                                             {cc'l\\i; \ \ ~ ; ,-                                   \v,             t< v        \" 'c-           \Iv ~ 0      \. Ot' t_

c, ih-tz n-\ c1 ':1-               0~             -\\.v... ,; ,h-\t'\.'Tl O I,                        ,        hi h IL(__                                     1~ t"l'i 11c;.z...._                   ti,v" r-          r-r 5 t-i h.i           ti(.,.,

 V' fl lA ~               \-v        'r--c--      \J\,l\tlioV:..)                                  vf,r({n.A.\\)                             c,s·\:'.'.- \S'I/'-                      to               C.1;,'\~1Cle.-r_                       /e.11/c.115
 I I')             ~\ 0 \,A. y               ye n 1-c n              Ci       no             \'\/1 ~            .:/ t1 d              \s                 i;l IJt         C'/          /.-1,.,.:dcle 11 -c C(               e1,.,1 1n ; I) Cd)

W \ tlr1       t/Yr               (\            \•'\;;    ;'7'\. \             lv•'V'      Y /'1si , rk> h 1> ")                            1                            fc11.,1 ')                 11,            lt,.J VeJ ti!.                      1

   ))!lVhC\.i(cwCJ                                    A              .s:i:<n                 11✓hi;1 ;.5, :h111.r'1,,j                                                v?                  h,9hJCf1u<1/                                    0/70
                           l'\I;                  L                                                                                             1~           s n 1I               ,\,'P VJ
                                                                                                                                                                                        ',"1                   c· h         ih             J/U.t d           crt
   1\ /1/-flJ                                            .v1
                                                  '}/1117e,v                   ye}                         ,
                                                                                                   YV1vt(,Y"I
                                                                                                                        (, ,~ , ,
                                                                                                                             I ,vi
                                                                                                                                                                                                     1"' , ,
                                                                                                                                                                                                      ''lVl

  ft        1'.-.r/,
           :Jt~ I 1-lv"
                                         1li f
                                         l                11)   ~1 C'<.,,
                                                                          , . -,~,,Yl
                                                                                h
                                                                                                               vv1f1,                _,pu,-{f'ir-JU:.
                                                                                                                                     J                                            "
                                                                                                                                                                                   /(f7{/              pnlrchc,)                               CJ;S

  ku-          l~tlV1')ftlC/                      h1,                         (v~/             /h/z            t(du1f-h.1-1;(( ..




                                                                                                                                                                      lA_ •LC-4,: VJ      fZ'l 1/'\c,{ I c ) '              -\
                                                                                                                                                                                                                           c,, I
                                                                                                                                                                                                                                     ('


                                                                                                                                                                      ~('i_f                   ~ ,'u \I               0• V\c:ikv-
                                                                                                                                                                ,f>tvv,,IJ                      vv \'\..e,A/\              vJUlA..-'
 Case 2:15-cr-00198-GMN-NJK Document 282-1 Filed 04/04/19 Page 13 of 20




February 10, 2019


To the Honorable Judge Navarro


Dear Judge Navarro,

rvfy nam~js Ke~ir1_fujinaga and I am Edwin Fujinaga's_second youngest-son. I
understand my father has been found guilty and I can only hope that this letter will
help grant him some leniency during your sentencing.

Honestly, I haven't had much contact with my father for the past 12 years. Writing
this letter is the first real effort I've made with our relationship in that time. After his
recent loss in court, he wrote to ask if the family would be willing to write to you,
and for the past few weeks I've struggled to decide. Ultimately, here I am, writing to
you about my father.

I decided to write this letter, because I realized 2 things. The first is that my father is
more than what was said about him during his hearing or in the news. While
growing up he was always financially supportive of my education and personal
endeavors. Whatever I needed to succeed, he was there for me. He also taught me
the value ofresponsibility and the importance of follow through. When I was 13, my
father had bought me a puppy. He had told me when we got her that I was
responsible for walking her every night, and almost every night around 7 or 8
o'clock he and I took her out for a walk. To this day, I vividly recall our walks and
how that taught me about responsibility and following through. I'm grateful for
what my father provided and the lessons he taught me.

The second realization that I came to is that I still care for my father. He'll be 73 this
October, and the thought of him spending the rest of his life in jail is sad. He's an old
man who made a lot of mistakes in his life, but he's human, and mistakes are part of
being human. I know what he did was wrong, and I won't lie and say my father is a
saint, but I can tell you he's more than just case number 2:15-cr-00198-GMN-NJK, or
even his inmate number, he's my dad, the guy who used to give money to homeless
people on the street or used to help me out with Boy Scouts and school activities.
Despite not having contact with my father, I know in my heart that humbly asking
for mercy on his behalf is the only thing I can do. I've never met my younger brother,
but I do know that my father means the world to him. I'm grown up, so it's hard to
change my relationship with my dad, but my younger brother still needs him in his
life.
 Case 2:15-cr-00198-GMN-NJK Document 282-1 Filed 04/04/19 Page 14 of 20




I'm not sure if what I've written will affect your decision, but thank you for the
opportunity to write on behalf of my father.

Sincerely,

1<~
Kevin
   Case 2:15-cr-00198-GMN-NJK Document 282-1 Filed 04/04/19 Page 15 of 20



February 5, 2019



The Honorable Judge Navarro



Dear Judge Navarro,

       I am writing this letter in behalf of my brother, Edwin Fujinaga. We are saddened about
the predicament he is facing and pray issues can be resolved positively for everyone involved.
would like to share memories of Ed's upbringing and another side of his character I knew and
experienced as his older sister.

      Our childhood was spent in a close and small neighborhood near downtown Honolulu,
predominantly populated by Chinese and Japanese families. We both attended a private
Buddhist Elementary School near our home. Our Father worked long hours as a supermarket
manager so Mom was basically our caregiver and involved in our activities. Mom enrolled us in
Boy Scouts and Girl Scouts. She volunteered as a den mother. Ed was an active and curious
child and scouting provided him a variety of activities. He enjoyed working with his scout
friends during the Makahiki Events. He diligently worked with Mom and his troop members to
achieve his badges and finally attained the Eagle Scout award. He was very proud to have
achieved this award and appreciated Mom's support.

         In our neighborhood, the kids formed a club and we were fortunate to have a clubhouse
in the back of a friend's house. We gathered there on holidays, such as Halloween, to prepare
for trick-a-treating, share our goodies and funny experiences. On other weekends, we played in
a nearby river with our homemade sling shots and honohono grass to sling to our opponents.
Ed enjoyed these competitive times. We also made can stilts and raced with them with our
friends. We played simple games such as marbles and flipping milk covers. Ed practiced to be
competitive with the other kids.

       Ed loved animals and always had pets. He built a spacious coop for his flock of pigeons
and kept in clean. We shared in our responsibilities with our parakeet and dog. As an adult, Ed
always had pet dogs and established caring relationships with them.

         In college, Ed joined a fraternity and became close with his brothers. During their
initiation period, the boys were asked to eat a plate of dog food. Several of his brothers could
not stomach the dog food so Ed finished off their share too. He suffered many days of paddling
during this initiation. He came home many evenings with his back side red and swollen. I
helped him ice it down to relieve the pain. He endured a lot to be accepted into the fraternity.

      While in college, Ed worked in a supermarket doing stocking and bagging. Upon
graduating in business administration with degrees in management and finance, Ed worked for
   Case 2:15-cr-00198-GMN-NJK Document 282-1 Filed 04/04/19 Page 16 of 20



a bank and then pursued to get his real estate and broker's licenses. He used these licenses to
run his own real estate business.

       Mom was diagnosed with Alzheimer's when she was 80 years old. We were all
concerned so Ed had her x-ray sent to UCLA Medical Center for a second opinion. It was
confirmed, but the progression was very slow so she was able to live at home. We helped with
the cooking, cleaning and shopping. After 5 years, both of our parents needed 24/7 care and Ed
arranged for in- home care with a family friend. Ed called to check on them and sent things
they needed to live comfortably in their home. Knowing that Mom was slowly losing her
memory, Ed took her to Japan to visit her mother's relatives while she could still converse and
enjoy their company. He sent Dad to Las Vegas with his caregiver. Dad looked forward to visits
with Ed, the casinos, the food and the sightseeing. He was happy and excited when he
returned from these trips and eagerly shared his experiences with friends and family.

      While living in Hawaii, Ed and his family celebrated holidays with large family gatherings.
My daughters were often invited to stay at their house for sleep overs, movie nights and '
camping trips. We also met before New Years for "mochi pounding," a Japanese cultural event
to make rice cakes to put up in our homes for blessings in the new year. As supportive parents,
Ed and Andi worked hard to send their children to private schools for the intermediate and high
school levels. They were also able to pursue their educational goals at excellent colleges in
Boston, Massachusett and Nebraska. Ed made sure they were able to study in a safe and
comfortable environment. Ed and Andi were very proud of the conscientious efforts their
children invested in their studies to achieve their professional degrees. Today, they are all
working diligently in their chosen professions and leading meaningful lives.

       I hope my memories of my brother, Edwin Fujinaga, illustrates a side of his character
that is caring, protective and supportive. I know an Ed who would never intentionally hurt
people or animals.

       Thank you for allowing us to share a side of Ed that we experienced. We love him and
pray for his well-being.



                                                           Respectfully,


                                                            U? cVW'1 ~v;;uw~
                                                           Sharon Koyanagi



                                                           Pearl City, Hawaii
    Case 2:15-cr-00198-GMN-NJK Document 282-1 Filed 04/04/19 Page 17 of 20



Shelly Koyanagi

Pearl City, HI

February 7, 2019

RE: Mr. Edwin Fujinaga

To The Honorable Judge Navarro:

I am writing on behalf of my uncle Edwin Fujinaga, whom I have known for over 48 years.
Generally speaking, as an uncle, and father to my cousins, son to my grandparents, and brother
to my mother, I've always known him to do right by our family.

In my childhood, I remember spending summers at my Aunty Andi and Uncle Ed's house in
Kailua, Hawaii. My cousins Lee, Kim, Kevin, and I, along with my younger sister Dawn, would
have sleep overs and movie night and swimming parties at a nearby friend's house. We'd spend
days climbing trees and playing in the backyard forest, throwing guava at each other, setting up
teams to play hide and seek or battling in dirt ball wars. Many nights were spent in front of the
fireplace in the living room, roasting marshmallows, making root beer floats, or playing board
games, or baking/cooking with Aunty and Uncle. Often times, the kids would camp out in
sleeping bags, talking story and laughing into the morning hours. I remember both Aunty Andi
and Uncle Ed being so generous with their time and attention for us kids.

Many New Years were spent pounding mochi by hand, along with our extended families, often
times including our friends and friends of friends; everyone was always welcome. From early
dawn to late at night, Uncle Ed and his family hosted many guests-it was our family tradition.
As the years went by, members of the "mochi pounding" group grew too old to continue the
strenuous activity, or moved away, and eventually, the gatherings became fewer and far
between.

In 2006, I was lucky enough to escort Uncle Ed's mother Merle, or as I affectionately call her,
"Gram Fuj," to Japan to visit with her extended family in Fukuoka. Uncle Ed met us there and
when we visited Kumamoto Castle, he offered to stay at the bottom of the hill and wait with
Grandma, who at the time, was in a wheelchair, so I could go up and explore the castle and the
grounds. I remember, when I came back down, Grandma smiled and said she and Uncle had a
wonderful afternoon catching up on old times. At that point, Uncle Ed was living in Las Vegas
and Grandma, in Kailua, Hawaii, with Ed's father, my grandfather Roy, or better known as
"Pops." It's still a strong memory I hold dear because Gram Fuj now lives with dementia and
Alzheimer's disease and doesn't remember too much of the good old days.

When both my grandparents, Pop and Gram Fuj, began to struggle living independently, I
remember my mom Sharon calling Uncle Ed to discuss how to best handle these life changes
    Case 2:15-cr-00198-GMN-NJK Document 282-1 Filed 04/04/19 Page 18 of 20



for their parents. He called to talk to them, check in on how they were doing, and asking if they
needed anything, sending what he was able to. He always offered to do what he could from Las
Vegas and even came back to Hawaii a few times to check on them in person. He felt bad that
he couldn't be there on a daily basis but always appreciated my mom's diligent efforts to
maintain as normal a life for them, for as long as she could. Every time we'd see him, he'd thank
her; you could see the gratitude in his teared-up eyes.

Though at times he may have come across as abrasive, I knew he had a soft heart for his family
and friends. Loyal, proud of his kids, kind and generous would be a few words to describe my
memories of him.

Respectfully,

<JJivth~
Shelly Koyanagi
Niece of Edwin Fujinaga
 Case 2:15-cr-00198-GMN-NJK Document 282-1 Filed 04/04/19 Page 19 of 20



February 10, 2019


To the Honorable Judge Navarro


Dear Judge Navarro,

I would like to take this opportunity to express what my thoughts are
about the situation that my dad, Edwin Fujinaga, is presently in and to
offer some personal information that may show you another side of him.

Although my dad, as the CEO of his company, is ultimately responsible
for the actions and choices made there were events and influences that
brought him to where he is today.

When he and his partner, Stewart Green,started the business, I firmly
believe it was not to scam or deceive people. Things were not moving as
fast as he wanted but rather than relying on people who genuinely had
his best interest in mind, he gave in to others who had their own
agenda. At the urging of his present wife he disconnected himself from
his family and true friends. Mr. Green's passing left my dad almost
totally alone. I believe that at that point fear became his partner; his bad
choices and decisions were based on fear of not being able to meet his
obligations to his investors, fear of failure. He made bad choices but he
is not a bad person.

My father, without failure, always provided all of us with the
opportunity to receive a good education and supported all of our
endeavors. Even when I messed us, he always encouraged me to pick
myself up and helped me to keep moving forward.

I remember my dad piggy backing me up the stairs all the time, he
practiced catching, pitching and fielding when I played Little League and
playing soccer with me. He was always reading books to improve his
coaching skills and the mechanics of pitching so he could teach me to be
a better pitcher. He had a soft spot for old people and people with
physical or mental challenges. He did what he could to help them
whether it was buying them lunch or giving them a little bit of money.
 Case 2:15-cr-00198-GMN-NJK Document 282-1 Filed 04/04/19 Page 20 of 20



He loved his dogs and looked forward to taking them for walks and
playing ball with them at the end of the day.

I hope that I have been able to let you see another side of my dad. In
spite of all that has happened and the long lapse of any kind of
communication between us, he is still my father and I believe, a decent
person.

Thank you for allowing me to share my thoughts and I hope that he will
not spend the rest of his life in prison. I know that I have another
younger brother but I have never met him. I have been told that our
father means the world to him, hopefully he will have a little more time
to share with him.


Respectfully,

~¼-:~
Lee Fujinaga      ,

Honolulu, HI
